Citation Nr: 0624564	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 18, 2001, 
for the grant of service connection for posterior pole 
disease and retinal degeneration with central scotomas due to 
quinine toxicity.  

(The issue of whether a September 8, 1964, decision of the 
Board of Veterans' Appeals should be revised or reversed on 
the basis of clear and unmistakable error is the subject of a 
separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO granted 
service connection and assigned a 50 percent rating for 
decreased vision from quinine treatment, effective April 18, 
2001.  In a September 2003 rating decision, the RO re-
characterized the issue on appeal and granted the veteran a 
100 percent rating for posterior pole disease and retinal 
degeneration with central scotomas due to quinine toxicity, 
effective April 18, 2001.  

In April 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Board finds the record does not include the 
necessary correspondence from the RO specifically addressing 
the VCAA notice and duty-to-assist provisions as they pertain 
to the veteran's claim for an effective date earlier than 
April 18, 2001, for the grant of service connection for 
posterior pole disease and retinal degeneration with central 
scotomas due to quinine toxicity on appeal.  In a VA Form 8 
(Certification of Appeal), the RO identified a July 2001 
duty-to-assist letter as satisfying the notice requirements 
under the VCAA for the issue on appeal.  However, the July 
2001 letter pertains to a claim for service connection and 
does not address the effective date question.  While the 
letter does identify what evidence will be obtained by whom, 
there is a lack of notice of the information and evidence 
needed to substantiate the claim on appeal.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The effective date issue, 
as required by Dingess, supra, should be 
specifically addressed.  

2.  If any additional evidentiary 
development is undertaken in response to 
any submission or request for assistance 
made by the appellant, the RO should 
readjudicate the claim for an effective 
date earlier than April 18, 2001, for the 
grant of service connection for posterior 
pole disease and retinal degeneration 
with central scotomas due to quinine 
toxicity.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

